Citation Nr: 1816795	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-40 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970 and December 1976 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at an October 2017 video hearing in front of the undersigned and a transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has challenged the adequacy of his March 2013 VA examination which provided a negative nexus opinion between his claimed hearing loss, tinnitus and service.  Here, the VA examiner failed to address the significance, if any, of multiple threshold shifts shown in the Veteran's service records.  For example, during the Veteran's second period of service, upward threshold shifts of 20 and 15 degrees are shown in the Veteran's left ear at 4000 Hertz between his September 1976 entry examination and September 1985 and February 1988 (exit) examinations, respectively.  Further, no audiometric testing was provided in the March 2013 examination as it was deemed invalid.  Thus, a VA examination is required.

Additionally, February 2018 VA records diagnose the Veteran with mild to moderate hearing loss in his left ear and normal/mild hearing loss in his right ear, but fail to include the corresponding audiometric test results.  Thus, any outstanding VA records must be associated with the claims file, particularly with regard to any audiological test results.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding or relevant VA treatment records, including any audiometric test results referenced in the February 5, 2018 Milwaukee VAMC record.  

2.  Schedule the Veteran for a VA examination to address the etiology of his claimed bilateral hearing loss disability and tinnitus.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based on a review of the claims file, including the medical and lay evidence of record, the examiner is asked to express an opinion as to whether it is at least as likely as not (50% or more probability) that any diagnosed hearing loss disability or tinnitus is etiologically related to service.  Why or why not?  

The examiner is asked to discuss the significance, if any, of upward threshold shifts shown in the Veteran's service records.  

The opinions must be supported by a clear rationale, discussion of the facts, and medical principles involved.

3.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




